Citation Nr: 1127020	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-39 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a cold injury to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing.  The Veteran also testified at a December 2010 hearing before a decision review officer (DRO) at the RO.

The issue of entitlement to service connection for residuals of cold injuries to the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was originally denied in a rating decision that was dated in September 1993.  It was again denied in a rating decision dated in June 1996, a rating decision dated in November 1996, a rating decision dated in January 1998, a Board decision dated in January 2000, a letter dated in April 2005, and a rating decision dated in July 2006.  It has essentially been held that there was acute back pathology in service, but no  chronic disorder until years after service.

2.  The Veteran was notified of the July 2006 decision and his appellate rights, but he did not perfect a timely appeal from the July 2006 rating decision.  This was the last final decision on any basis.

3.  The evidence received since the July 2006 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The RO's rating decision in July 2006 which denied service connection for arthritis due to back injury is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in April 2008 that informed him of the parameters of VA's duty to assist him with developing his claim.  The letter also informed him that he was previously denied service connection for arthritis due to back injury/back condition.  It set forth the reason that his claim was denied and explained the new and material evidence standard that is applicable to reopening previously denied claims.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.    

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, an August 1993 VA examination report, private treatment records, written lay statements, and transcripts of the Veteran's testimony at the December 2010 and March 2011 hearings.  A new VA examination was not provided in connection with the Veteran's petition to reopen his claim for service connection for a back disorder.  However, insofar as new and material evidence was not received in connection with this claim, VA was not required to provide an examination in connection therewith.  38 C.F.R. § 3.159(c)(4)(iii).  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

 New and Material Evidence

In a September 1993 rating decision, the RO denied service connection for the Veteran's back disorder because there was no evidence of a chronic back disorder in service and no back disorder was diagnosed upon VA examination in August 1993.  The evidence considered at that time included the Veteran's service treatment records and the August 1993 VA examination report.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  

The Veteran's claim for service connection for a back disorder was again denied in a rating decision dated in June 1996.  Additional evidence received prior to that decision consisted of lay statements from a witness who related that the Veteran fell in a ditch during service and complained that his back hurt and from the Veteran's wife, who indicated that the Veteran experienced back pain since service.  Additional private treatment records were also obtained which showed treatment for back pain.  A treatment record from March 1986 indicated that x-rays of the spine were essentially normal and that the physician could find no neurosurgical basis for the Veteran's back pain.  A November 1990 treatment record indicated that the Veteran fell at work in late October 1990, striking his low back on a machine.  He denied any prior injury to his spine.  A January 1994 MRI of the spine essentially showed a normal spine.  The Veteran's claim was denied because the evidence did not show a nexus between the Veteran's back pain and his service.  The Veteran's claim for service connection for a back disorder was again denied in a rating decision dated in November 1996.  Additional evidence received consisted of additional private treatment records.  The Veteran's claim was denied because the evidence did not show that the Veteran incurred or aggravated a chronic disability of the back during active military service.  The Veteran appealed this decision to the Board. 

The Veteran's claim for service connection for his back disorder was again denied in a January 1998 rating decision which was issued while he appeal was pending because he submitted additional evidence.  Additional evidence received prior to that decision consisted of additional treatment records and lay statements indicating that the Veteran was in bad health and in pain since he got out of the service.  The Veteran also submitted a written statement in which he alleged that he hurt his back when he fell into a ditch in service.  Additional private treatment records were also received.  The Veteran's claim was denied because there was no information showing that the Veteran had a chronic back condition on active duty or that he developed arthritis of the back within 1 year following his release from active duty.

The Veteran's claim for service connection for his back disorder was denied by the Board in January 2000.  The Board determined that while the Veteran had submitted new and material evidence in support of his claim, it was not well grounded.  The Veteran's claim was denied because the evidence did not show a nexus between the Veteran's in service back injury and his current back disorders.   The Veteran did not appeal to the Court and the Board's decision became final.  

In April 2005 the Veteran's claim for service connection for a back disorder was denied by letter because the Veteran did not submit any new and material evidence in support of his claim.  The Veteran did not appeal this decision.  

The Veteran's claim for service connection for his back condition was again denied in June 2006.  Additional evidence that was received prior to this decision consisted of VA treatment records.  The Veteran's claim was denied because the evidence did not show that he had a back disorder which was incurred during active military service.  The Veteran did not timely file a notice of disagreement with this decision, which became final.  

The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the June 2006 rating decision consists of additional lay statements, additional written statements by the Veteran, additional VA treatment records, and the transcripts of the Veteran's testimony at the December 2010 and March 2011 hearings.  

VA treatment records do not show any treatment pertaining to the Veteran's back and do not contain any evidence that links any current back problem to anything that occurred during the Veteran's service.  A lay statement from the Veteran's wife related that the Veteran fell in a ditch during service because a light was out.  A written statement from the Veteran relates that he fell in a ditch during service because a light was out.  In his testimony at the December 2010 and March 2011 hearings the Veteran testified that he hurt his back when he fell in a ditch during service because a light was out.  He had difficulty finding work after service because of his back.  He saw chiropractors after service because of his back.

The evidence received after the June 2006 rating decision is cumulative and redundant of evidence previously of record.  The Veteran's testimony that he hurt his back when he fell in a ditch in service, and his and his wife's written statements to this effect, essentially reiterate the contention that the Veteran made in a written statement and in a lay statement from an acquaintance which were of record at the time of the January 1998 RO decision, the January 2000 Board decision, the April 2005 RO decision, and the June 2006 rating decision.  While the Veteran provided some additional details, such as the fact that he fell because a light was out, these details are not material to the question of whether the Veteran's fall caused a chronic back disorder.  Similarly, the Veteran's testimony that he experienced back pain since service is cumulative and redundant as he submitted lay statements to this effect in connection with the prior decisions in this matter including the June 1996 rating decision and the decisions that were rendered thereafter.  The Veteran did not submit any new evidence tending to show the existence of any nexus between the in service fall and his current back disorder.  Rather, he merely reiterated the contentions he made in connection with the numerous prior denials of his claim for service connection for a low back disorder.

No new and material evidence having been received, the petition to reopen the claim for service connection for a low back disorder is denied.  


ORDER

The application to reopen the claim for service connection for a low back disorder is denied.  


REMAND

The Veteran contends that he sustained residuals of a cold injury to his lower extremities that occurred during service.  

The Veteran testified at his March 2011 Board hearing that while he was in Korea he had to take a soldier who got frostbite back to the barracks while wearing wet boots and that he had problems with his feet ever since that time.  A December 2008 VA treatment record reflects that a podiatrist diagnosed moderate to severe neuropathy of the Veteran's feet and indicated that this was possibly a residual of a cold weather injury.  Under these circumstances, the Veteran should be afforded a VA examination to determine if the current problems that he experiences with his feet are related to a cold weather injury that he sustained in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine whether he currently has any residuals of a cold injury to his feet.  The claims folder, including available service treatment records should be made available to the examiner prior to entry of any findings.  If any current residuals of a cold injury exist, these should be set forth in detail.  The examiner should specifically provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's peripheral neuropathy of the lower extremities was caused by his exposure to cold weather in Korea.  The examiner should provide a complete rationale for all of the opinions which are expressed in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


